UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2281


VICTOR MANUEL MELARA-PEREZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 17, 2021                                 Decided: October 19, 2021


Before WILKINSON, FLOYD, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Brian Boynton, Assistant Attorney General, John S. Hogan, Assistant Director,
Lindsay Corliss, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Manuel Melara-Perez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his request for

remand and dismissing his appeal from the Immigration Judge’s (IJ) decision denying

relief from removal. After thoroughly reviewing the record, we are satisfied that the

evidence does not compel a ruling contrary to any of the administrative factual findings,

see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the denial of asylum,

see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We further agree with the Board’s

decision that Melara-Perez did not meaningfully contest the denial of withholding of

removal and protection under the CAT. Perez Vasquez v. Garland, 4 F.4th 213, 228-29

(4th Cir. 2021). Finally, we find that the Board did not abuse its discretion in declining to

remand. See Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir. 2005).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Melara-Perez (B.I.A. Nov. 3, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2